Sullivan, J. P.,
dissents in a memorandum as follows: I would affirm for the reasons stated in the opinion of Justice Blyn. In clear and unequivocal language plaintiff contracted to indemnify and save harmless third-party defendant Variguard, which it chose not to sue, "from and against all third party claims, lawsuits and losses alleged to be caused by ¡Vanguard’s] performance, negligent performances or failure to perform its obligations under this [a]greement.” ADT’s third-party complaint seeks indemnification from Variguard on the basis of its alleged negligence in the performance of its contract with plaintiff. Contrary to plaintiff’s appellate contentions, ADT never sought recovery against Variguard for gross negligence, willful misconduct or fraud, and no allegations of *270such nature are asserted against Variguard in any of the pleadings.
A party opposing a motion for summary judgment must lay bare its proofs. Conclusory allegations of "gross negligence” or "wanton and willful misconduct” cannot suffice. Nor may summary judgment be defeated by a statement in the opposing affirmation that the language of the third-party complaint is "broad enough to encompass the kind of conduct alleged in the main claim”, when, as already noted, neither the complaint in that action nor in any of the third-party actions raises such a claim against Variguard. Indeed, absent evidentiary support, such an allegation is also conclusory in any event, and offers no basis for affixing liability. Since the record is devoid of any evidence that Variguard engaged in the type of conduct which would void the exculpatory clause at issue (see, Kalisch-Jarcho, Inc. v City of New York, 58 NY2d 377, 385; Gross v Sweet, 49 NY2d 102), the motion for summary judgment was properly granted.